Citation Nr: 0634480	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  02-14 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the residual 
conditions of traumatic injuries to the head and back. 

2.  Entitlement to service connection for diabetes mellitus 
and secondary diseases as a result of exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse



ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1947 to February 
1968. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the residual conditions of traumatic 
injuries to the head and back and for diabetes mellitus and 
secondary diseases as a result of exposure to herbicides. 

The veteran testified before the Board sitting at the RO in 
March 2003.
 
In April 2004, the Board remanded the claims for further 
development.  They are now before the Board for adjudication. 


FINDINGS OF FACT

1.  Service medical records are silent for any traumatic 
injuries to the head or back.  There is no current diagnosis 
of chronic headaches or earaches.  Osteoarthritis, 
degenerative disc disease, and spinal stenosis first 
manifested many years after service and are not related to 
any incident of service. 

2.  The veteran was not exposed to herbicides in service.  
Diabetes mellitus, coronary artery disease, hypertension, 
neuropathy, aortic stenosis, and kidney stones first 
manifested many years after service and are not related to 
any aspect of service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for the residual 
conditions of traumatic injuries of the head and back have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2006). 

2.  The criteria for service connection for diabetes mellitus 
and secondary diseases as a result of exposure to herbicides 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, VA sent correspondence in October 2000, March 2003, and 
August 2004; a rating decision in August 2001; and a 
statement of the case in August 2002.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the March 2006 supplemental statement of the 
case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained an examination.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran served as an Army cook from 1947 to 1956 
including service in Korea from January 1953 to May 1954.  He 
performed duties as a helicopter mechanic for the remainder 
of his service including a second tour of duty in Korea from 
April 1965 to April 1966.  

The veteran seeks direct service connection for the residual 
conditions of traumatic injuries to the head and back in 
service.  He also seeks service connection for diabetes 
mellitus and diseases secondary to diabetes as a result of 
herbicide exposure.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Traumatic Injuries

In his March 2003 hearing, the veteran stated that he was 
injured on four occasions in service.  In basic training in 
1947, the veteran stated that he was pinned under a coal-
filled cart with a broken wheel and injured his back.  He was 
taken by ambulance to an aid station where he was examined 
and provided analgesic medication.  When the pain did not 
resolve in three days, he was provided with a bed board for 
sleeping for the next ten days.  Three weeks later he was 
pushed on a fire escape during a drill.  When the ladder 
failed, he fell 10 feet hitting his head and back on the fire 
escape and on other soldiers.  He stated that he was taken to 
the hospital with a possible concussion, but no X-rays were 
taken.  He also reinjured his back and developed earaches and 
eye swelling.  He stated that he was again provided a bed 
board and medication. 

The veteran further stated that in basic helicopter training 
in 1956, an aircraft stabilizer bar struck him on the back of 
the head, and the same day he was hit on the head and knocked 
to the ground by a manually spun rotor.  He did not discuss 
the medical treatment, if any, that he received on this 
occasion.  He stated that he still has earaches, migraine 
headaches, and back and neck stiffness with occasional 
"locking-up" of his cervical spine.

In his November 2001 notice of disagreement, the veteran 
stated that he was injured by being struck with a side of 
beef that fell from a delivery truck while serving on an 
unspecified date at a base in New Mexico.  He also stated 
that he injured his back in 1949 while loading salvaged 
engines. 

Service medical records are silent for medical examination 
and treatment for any traumatic injuries at any time from 
enlistment in 1947 until September 1957 when he was hit in 
the nose by an electric drill plate.  X-rays showed no 
fracture and discomfort was resolved with medication. There 
are no other records of traumatic injuries for the remainder 
of service.  A July 1957 X-ray of the spine showed no 
abnormalities.  In June 1959 and July 1959, the veteran 
sought treatment for back pain.  X-rays were negative. There 
was no limitation or increase in pain on motion. The examiner 
treated the veteran for prostatitis and ruled out any spinal 
abnormality. 

From September 1958 to June 1967, the veteran underwent 12 
comprehensive physical examinations for flight duty.  In 
October 1967, the veteran underwent a retirement physical 
examination.  None of the examinations or veteran-prepared 
medical histories noted any cervical or lumbar spinal 
abnormalities or other residual conditions from traumatic 
injuries.  

In January 1950, the veteran was hospitalized for 10 days for 
treatment of severe sinusitis, pain in the right frontal area 
of the head, and eye swelling.  A general physical 
examination and history was negative except for the sinus 
problem.  He received a protracted course of antibiotics.  In 
addition, he underwent surgery to correct strabismus, a 
congenital eye muscle disorder.  The veteran sought treatment 
in January 1953 and September 1953 for headaches associated 
with nasal congestion.  The conditions resolved with 
medication. 

In November 1958, the veteran again sought treatment for 
persistent headaches.  In December 1958, a neurological 
examination and skull X-ray ruled out structural 
abnormalities.  The headaches were determined to be related 
to tension and the veteran was treated with medication.  The 
veteran continued to report a history of migraine headaches, 
controlled by medication, until April 1962.  No further 
complaints were noted after that year, and the condition was 
no longer cited on any physical examination for the remainder 
of service. 

The veteran sought treatment for earaches in December 1962, 
January 1963, June 1963, and July 1966.  On each occasion, 
the condition was associated with an upper respiratory 
infection and resolved with medication.  No chronic ear 
disease was noted on the October 1967 retirement physical 
examination. 

In January 1991, a private physician noted that the veteran's 
cervical spinal motion was guarded.  Examination revealed 
some mild spasm, but there were no neurological deficits or 
atrophy.  He noted no significant localized abnormalities.  
In October 1991, the same physician noted that the veteran 
continued to report severe pain in the neck and lower back.  
He noted intent to order further tests, but none are of 
record.  An undated Army clinic "problem list" showed 
entries for chronic lower back pain in November 1997 and for 
degenerative joint disease in November 1998. 

In July 1999, a private neurologist noted the veteran's 
report of multiple falls.  After examination and review of a 
magnetic resonance image, the neurologist noted the veteran's 
abnormal gait, limited neck extension, mild retropulsion, and 
a spastic catch in the arms and legs.  He diagnosed cervical 
spondylosis and spinal stenosis.  A September 1999 X-ray also 
showed spondylosis throughout the lumbar spine.  

In February 2005, a VA examiner reviewed the claims file 
including the service medical records.  After examination and 
review of test results, he diagnosed spondylosis and chronic 
strain of the cervical spine with no current history of 
headache.  He also diagnosed degenerative osteoarthritis, 
spondylolisthesis, and chronic strain of the lumbosacral 
spine.  After noting no medical evidence of a neck or back 
injury in the service medical records, the examiner stated 
that the veteran's spinal disorders were not related to 
service. 

The Board concludes that service connection for residuals of 
traumatic injuries including cervical and lumbosacral spine 
disorders is not warranted.  There is no record of medical 
examination or treatment for any of the traumatic injuries 
reported by the veteran.  One complaint of lower back pain in 
service was determined to be prostatitis and was resolved.  
Episodes of headaches were determined to be related to 
tension and were not actively treated after 1962.  Episodes 
of earaches were isolated, attributed to nasal congestion, 
and resolved.  Even if immediate treatment for the six 
traumatic injuries was administered but not documented, the 
veteran successfully completed at least twelve years of 
flight duty with no mention of chronic neck or back problems 
resulting from injuries earlier in service.  The first 
medical records of possible degenerative spinal disorders 
were not earlier than 1991.  There is no current diagnosis of 
any chronic ear disease or migraine headaches. 

The weight of the credible evidence demonstrates that the 
veteran's current spinal disorders first manifested many 
years after service and are not related to his active service 
or any incident therein.  The evidence also does not show 
that the veteran currently has any diagnosed disability 
manifesting as chronic headaches or earaches.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diabetes Mellitus and Secondary Disorders

In addition to direct service connection, a veteran who 
served in the Republic of Vietnam between January 9, 1962, 
and May 7, 1975, is presumed to have been exposed to certain 
herbicide agents (e.g., Agent Orange) during such service, 
absent affirmative evidence to the contrary.  Service 
connection based on herbicide exposure will be presumed for 
certain specified diseases that become manifest to a 
compensable degree within a specified period of time in the 
case of certain diseases.   38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a) (6), 3.309(e).
 
The following diseases are among those associated with 
herbicide exposure for purposes of the presumption: Type II 
diabetes, and acute and subacute peripheral neuropathy.  38 
U.S.C.A. § 1116(a) (2); 38 C.F.R. § 3.309(e).
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.   Establishing service 
connection on a secondary basis requires essentially evidence 
sufficient to show: 
(1) that a current disability exists; and (2) that the 
current disability was either caused or aggravated by a 
service-connected disability.

As a preliminary matter, service personnel records do not 
show that the veteran served in the Republic of Vietnam.  He 
did not received any campaign awards from the Southeast Asia 
Theater of Operations, and medical records do not show 
immunizations or prophylactic treatment for tropical diseases 
such as malaria.  There is no record or statement by the 
veteran that he ever performed duties involving direct 
contact with herbicides.  In a March 2001, the veteran stated 
that while serving in Korea in 1952 to 1953 he carried 
supplies to Vietnam.  This is not within the period where 
herbicides were widely used in Vietnam and is not within the 
period for which there is a presumption of herbicide exposure 
for those serving in Vietnam.  Even if the veteran intended 
to refer to his service in Korea in 1965 and 1966, the Board 
finds that this alleged service in Vietnam is not 
corroborated by service personnel or medical records.  
Therefore, the Board concludes that the evidence does not 
show that the veteran served in Vietnam during his service.  
Furthermore, the Board finds that the evidence does not 
otherwise show that the veteran was exposed to herbicides 
directly, nor may he be presumed to have been exposed to 
herbicides. 

In his March 2003 hearing, the veteran stated that he was 
first diagnosed with possible type II diabetes when he was 
hospitalized in service in 1950.  He stated that he had 
"high sugar" and went blind for several days.  He stated 
that his diagnosis was confirmed shortly after retirement in 
1968 but that he did not start taking medication until about 
1998.  

Service medical records are silent for any diagnosis or 
treatment of type II diabetes hypertension, cardiovascular 
disease, neuropathy, or kidney stones.  There is no record of 
any prescribed medication or diet associated with any of the 
diseases.  The veteran's eye surgery in 1950 was for a 
congenital muscle disorder.  The earliest record of a 
diagnosis of diabetes was an undated Army clinic "problem 
list" that showed entries for diabetes and hypertension in 
November 1997 and for diabetic neuropathy and aortic stenosis 
in November 1998. 

In February 2005, a VA physician reviewed the claims file.  
He noted the veteran's report of having passed five kidney 
stones in 1947 or 1948 and that he was receiving on-going 
private treatment for diabetes including the use of insulin 
and a restricted diet.  He also noted the veteran's reports 
and recent records of treatment for hypertension, kidney 
stones, and cardiovascular disease for which he had a 
coronary valve replacement in 2004.  Upon examination, the 
physician confirmed diagnoses of uncontrolled diabetes, 
diabetic neuropathy, hypertension, coronary artery disease, 
and aortic stenosis.  He noted that the kidney stones had not 
recurred.  He stated that diabetes and diabetic neuropathy 
were both related to exposure to Agent Orange, that 
hypertension and coronary artery disease were secondary to 
diabetes, and that aortic stenosis and kidney stones were not 
related to exposure to Agent Orange or any other aspect of 
service.  When informed that the veteran had no exposure to 
Agent Orange, the physician was asked to conduct a second 
review to include all flight and retirement physical 
examinations.  The physician was no longer available but 
another examiner reviewed the file and stated that diabetes 
and neuropathy were not related to service. 

The Board concludes that direct service connection for 
diabetes mellitus or any of the listed secondary diseases is 
not warranted.  There is no record of diagnosis or treatment 
for diabetes or any of the secondary diseases in service.  
The first manifestation of record is not earlier than 1997, 
many years after service.  Since diabetes mellitus is not 
service-connected, secondary service connection for diabetic 
neuropathy, hypertension, coronary artery disease, aortic 
stenosis, and kidney stones is also not warranted.  The 
neuropathy, hypertension, and coronary artery disease were 
found to be the result of the diabetes at the February 2005 
examination.  In addition, medical evidence showed that the 
veteran has no current diagnosis of kidney stones, and that 
aortic stenosis is not related to diabetes. 

The weight of the credible evidence demonstrates that the 
veteran's current type II diabetes mellitus and other 
secondary diseases first manifested many years after service 
and are not related to his active service or any incident 
therein.  As the preponderance of the evidence is against 
this claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for the residual conditions of traumatic 
injuries to the head and back is denied. 

Service connection for diabetes mellitus and secondary 
diseases is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


